DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 09/09/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-6, the prior art discloses a semiconductor module as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor module comprising the recess portion having a flat and continuous bottom surface and opposite side surfaces respectively provided at opposite ends of the bottom surface and being provided so as to penetrate through the wall portion of the case member so that the bottom surface and the side surfaces each have a width that is the same as a thickness of the wall portion, and at least a portion of the second heat dissipation plate engages with the recess portion.
Re claim 7, the prior art discloses a method of manufacturing a semiconductor module as generally recited in independent claim 7 (see for example previous claim 1 rejection as for the structural limitations common to claims 1 and 7). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising arranging a second heat dissipation plate so as to cover the semiconductor element; and filling with a sealing resin a space defined by the casing member, wherein the casing member has a recess having a depth from an upper surface of the casing member, the depth of the recess portion corresponding to a thickness of the second heat dissipation plate, the arranging the second heat dissipation plate includes arranging the second heat dissipation plate such that a prescribed gap is provided between the second heat dissipation plate and the semiconductor element by engagement of at least a portion of the second heat dissipation plate with the recess portion, and the filling with a sealing resin a space includes fixing the casing member and the second heat dissipation plate together by sealing of at least a portion of the prescribed gap between the semiconductor element and the second heat dissipation plate.
Re claims 8-13, the prior art discloses a semiconductor module as generally recited in independent claim 8 (see for example previous claim 1 rejection as for the structural limitations common to claims 1 and 8). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor module comprising a sealing resin filling a space defined by the casing member, so as to come into contact with the second heat dissipation plate, wherein the casing member has a recess portion having a depth from an upper surface of the casing member, the depth of the recess portion corresponding to a thickness of the second heat dissipation plate, and at least a portion of the second heat dissipation plate engages with the recess portion.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899